DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Raja Rajendran on 05/20/2021.

The claims have been amended as follows:
Claim 34, line 2, "module each comprising" has been replaced with --module comprising--.
Claim 34, line 12, "translation," has been replaced with --translation between the sliding collar and the auxiliary input shaft,--.
Claim 34, line 30, "gear each mounted" has been replaced with --gear mounted--.
Claim 34, line 30, "and each driving" has been replaced with --and driving--.
Claim 34, line 42, "and this reciprocation" has been replaced with --and the reciprocation--.
Claim 36, line 5, "sin(Φ(θ))" has been replaced with -- sin(Φ(θ)),--.
Claim 36, line 8, "function" has been replaced with --a function--.
Claim 36, line 8, "connecting the points" has been replaced with --connecting points--.
Claim 36, line 11, "function" has been replaced with --a function--.
Claim 36, line 11, "connecting the points" has been replaced with --connecting points--.
Claim 36, line 11, “0)to” has been replaced with --0) to--.
Claim 36, line 14, "function" has been replaced with --a function--.
Claim 36, line 14, "connecting the points" has been replaced with --connecting points--.
Claim 36, line 19, "function" has been replaced with --a function--.

Claim 36, line 19, "ki)to" has been replaced with -- ki) to --.
Claim 36, line 22, "function" has been replaced with --a function--.
Claim 36, line 22, "connecting the points" has been replaced with --connecting points--.
Claim 36, line 47, "are specific" has been replaced with --are the specific--.
Claim 37, line 2, "has “N” maximal" has been replaced with --has N1 maximal--.
Claim 37, line 3, "and “N” minimal" has been replaced with --and N1 minimal--.
Claim 37, line 3, "2N parts" has been replaced with --2N1 parts--.
Claim 37, line 4, "C*π/N radians" has been replaced with -- C*π/N1 radians --.
Claim 37, line 5, "wherein “C” and “N” are" has been replaced with --wherein C and N1 are--.
Claim 38, line 3, "that the non-circular" has been replaced with --that non-circular--.
Claim 39, line 5, “central axes of the pair of non-circular gears.” has been replaced with --central axes of the at least one driving non-circular gear and the at least one driven non-circular gear.--
Claim 40, line 1, "36" has been replaced with --38--.
Claim 40, line 1, "the driven" has been replaced with --the at least one driven--.
Claim 40, line 1, "gears" has been replaced with --gear--.
Claim 40, line 2, "are in" has been replaced with --is in--.
Claim 40, line 2, "an overlap" has been replaced with --the overlap--.
Claim 40, line 3, "approximately" has been replaced with --substantially--. 
Claim 40, line 3, "that at least" has been replaced with --that the at least--.
Claim 41, line 1, "36" has been replaced with --38--.
Claim 41, line 2, "each pair of consecutively engaged driven non-circular gears" has been replaced with --the non-circular gear pairs--.
Claim 42, lines 1-2, "34, wherein, the continuously variable transmission further comprises" has been replaced with --34, further comprising--.
Claim 44, line 2, "from the rack" has been replaced with --from the one or more racks--.
Claim 44, line 2, "to the rack" has been replaced with --to the one or more racks--.
Claim 44, line 3, "to the rack" has been replaced with --to the one or more racks--.

Claim 48, line 1, "collars is" has been replaced with --collars are--.
Claim 49, line 1, "collars is" has been replaced with --collars are--.
Claim 52 has been cancelled
Claim 53, line 13, "displacement" has been replaced with --displacement between the sliding collar and the auxiliary input shaft--.
Claim 53, line 30, "gear each mounted" has been replaced with --gear mounted--.
Claim 53, line 30, "and each driving" has been replaced with --and driving--.
Claim 53, line 43, "and this" has been replaced with --and the--.
Claim 54, line 3, "defined the" has been replaced with --defined as the--.
Claim 54, line 3, "having the non-circular" has been replaced with --having a non-circular--.
Claim 54, line 4, "having the non-circular" has been replaced with --having a non-circular--.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568.  The examiner can normally be reached on Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JOSEPH BROWN/Primary Examiner, Art Unit 3658